DETAILED CORRESPONDENCE
This Office action is in response to the election received November 9, 2021.
Newly submitted claims 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims to a patterning process are distinct and have been restricted from the composition claims as indicated in the restriction on April 28, 2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/340264, US Patent Application Publication 2017/0154766 (OGIHARA) in view of SHIGAKI et al (2017/0232018). The claimed invention recites the following:

    PNG
    media_image1.png
    833
    640
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    586
    403
    media_image2.png
    Greyscale

Applicants are directed to R11 which claims a halogen atom which directs the skilled artisan to use any of the listed halogens on available on the periodic table, such as iodine.
OGIHARA et al also disclose a divalent group defined as R10 being an alkylene group having 1 to 10 carbon atoms.  This disclosure directs the skilled artisan to use any of the divalent alkylene linking groups to include ethylene as now claimed in claim 1.    This disclosure meets the amended claim 1 for the ethylene divalent group now recited.
The claims lack a crosslinking catalyst such as a sulfonium salt as recited in claims 3-14.
SHIGAKI et al report silicon-containing resist underlayer comprising a photoacid crosslinking catalyst in the underlayer as seen in paragraphs [0071] to [0075], see paragraph [0074]:

    PNG
    media_image3.png
    615
    406
    media_image3.png
    Greyscale

prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the halogens as reported in SHIGAKI et al in OGIHARA et al such as iodine and add a curing catalyst to crosslink the underlayer as taught in SHIGAKI et al reasonably expecting same or similar results for improved pattern stability with no tailing pattern.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0154766 (OGIHARA) in view of SHIGAKI et al (2017/0232018).

OGIHARA et al disclose polysiloxanes having a one or more repeating units (A1) – (A3) with group R1 defined as Formula (A-1) which contains a divalent group R10 which can be as an alkylene group having 1 to 10 carbon atoms, see paragraph [0014], lines 17-21 and claim 1.  This disclosure directs the skilled artisan to use any of the divalent alkylene linking groups to include ethylene thus meeting amended claim 1.  
OGIHARA et al further disclose that R11 can be a halogen as reported in paragraph [0047], page 7, see below: 

    PNG
    media_image4.png
    43
    413
    media_image4.png
    Greyscale
 
OGIHARA et al lacks an explicit disclosure for iodine, however clearly teach halogen substituents.
SHIGAKI et al report a silicon-containing underlayer made from hydrolyzable silane as seen in paragraph [0046] and [0047] wherein a halogen group can be iodine as seen here in formula (1):

    PNG
    media_image5.png
    376
    434
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    523
    413
    media_image6.png
    Greyscale

SHIGAKI et al report the use of a curing catalyst as seen in paragraphs [0071] through [0075].
The reference fails to disclose a working example using an iodine as claimed and lack the now claimed ethylene group for R11.
            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition and underlayers to use an iodine as taught by SHIGAKI et al in paragraph [0047] in the resist underlayer composition on the aromatic ring of Formula (A-1) at R11 of OGIHARA et al with the reasonable expectation of same or similar results for use as a hard mask that improves exposure sensitivity, causes no intermixing with a resist and has a high .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FUJIWARA et al (9,645,491), disclose triphenylsulfonium salts having substituted sulfonate groups bonded to the aromatic ring, see column 99.
OGIHARA et al (2020/0159120 and 2020/023303) and FUKUSHIMA et al (2020/0319550) disclose sulfonium salts having sulfonate substituted groups on the aromatic ring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
February 7, 2022